DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Regarding Claims 14-27 and 31-35, they have been cancelled.  Therefore, their previous rejections have been withdrawn.
4.	Claims 36-48 have been newly added, therefore a new search and consideration is necessary.  These claims are evaluated below in the present office action.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 36-37 rejected under 35 U.S.C. 103 as being unpatentable over Allan U.S. 2017/0071651 (herein referred to as “Allan”), and in view of Mo U.S. 6,185,465 (herein referred to as “Mo”), Sit U.S. 2020/0139138 (earliest filing date 12/30/2016; herein referred to as “Sit”), and Wallace U.S. 2017/0215936 (earliest filing date 04/29/2014; herein referred to as “Wallace”).
7.	Regarding Claim 36, Allan teaches a method for female vaginal tissue treatment (para 0092 “embodiments of the method comprise treating the lower portion of the vagina”, see Fig. 1) comprising: 
	a. assembling an applicator comprising an external part (Fig. 8A-8B, ref num 11 “proximal end”, para 0073 “the proximal end 11 of the probe 12 may form a handle to allow a user to hold and manipulate the probe 12 during treatment”) and an internal part (Fig. 8A,-8B, ref num 14 “distal end”, para 0073, “probe 12 has a distal end 14 configured for non-invasive contact with a surface of a target tissue”);
	c. at least one electrode and a second electrode (Fig. 8A-8D, ref nums 18, 20/22, 26, and 34/36, “treatment surface”; para 0078 “treatment surfaces may include one or more energy delivery elements”; para 0222 “an energy delivery element is positioned on an end of the treatment tip…an RF electrode in typical embodiments”);
	d. wherein the at least one electrode provides a radiofrequency energy (Fig. 8A-8D, ref nums 18, 20/22, 26, and 34/36, “treatment surface”; para 0078 “treatment surfaces may include one or more energy delivery elements”; para 0222 “an energy delivery element is positioned on an end of the treatment tip…an RF electrode in typical embodiments”); 
e. wherein the radiofrequency energy is in a range of 350 kHz to 100 MHz (para 0227 “apparatus is including in a larger electronic system…comprise a power source, an RF power source in typical embodiments…RF waves produced range from 3kHz to 300 GHz).  This power source feeds energy from the generator to the treatment tip (para 0088, 0227).  This range is provided in order to provide multiple types of pulses and variation in duration of heating the target tissue (para 0088, 0227).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the radiofrequency energy in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233;
f. applying the radiofrequency energy into the female vaginal tissue via at least the one electrode (para 0099 “a plurality of radiofrequency pulses is delivered to the target tissue…anterior vaginal wall can be treated with first pulse of energy”; para 0104 “the energy delivery element that is used to apply radiofrequency energy”) and causing heating of the female vaginal tissue to a temperature in the range of 35oC to 48oC (para 0106, “desired therapeutic temperature is between 45oC to 65oC”, see Fig. 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have heating of the tissue in the desired temperature range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Allan fails to teach (b) wherein the internal part is detachably couplable to the external part; (c) the at least one radiofrequency electrode is ring-shaped, encircling or around the internal applicator; (d) the second electrode provides an electric energy; (g) applying the electric energy into the female vaginal tissue via the second electrode causing a stimulation of the female vaginal tissue.
	Mo teaches an invention of analogous art in which a plurality of electrodes are disposed on an insertable portion of an applicator (Fig. 1, electrodes = 52a-e).  The plurality of electrodes are ring-shaped and circular (as seen in Fig. 1, the electrodes are ring/circle shaped around the insertable part).  It would have been an obvious matter of design choice to make the different portions of the radiofrequency electrodes of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  
Sit teaches a method of analogous art, in which a device is inserted into the body (Fig. 3, ref num 200), that contains a plurality of electrodes (Fig. 3, ref nums 260a-d).  These electrodes are configured to deliver electrical or other stimulation energy (para 0277, “one or more electrode-based or other stimulation delivering function elements 260…functional elements 260a-d…configured to deliver electrical or other stimulation energy”; para 0257, “stimulation energy provided by apparatus 10 can be delivered to tissue via one or more functional elements 260, such as two or more electrodes which deliver similar or dissimilar stimulation waveforms”).  Since Allan already teaches a plurality of electrodes, one of which delivers radiofrequency energy, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan to include a known energy treatment, such as electrical energy, to be delivered by a second electrode, as taught in Sit, in order to effectively stimulate the vaginal tissue (Sit, para 0209), and achieve the same desired effect of treating the genital tissue.
Wallace teaches a method of analogous art, in which a device contains an internal and external part (Fig. 2, ref num 201 = internal and Fig. 1, ref num 106/101 = external; para 0051).  The internal part is detachably couplable to the external part (para 0051, “specifically probe 201 is a detachable probe and is connected to probe connector 106 in ESD housing 101”).  This aids in the precisions of the probe, as it eliminates the need to bring in a completely new device, but only to change out the treatment head for application (para 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan and included a detachable portion of the internal part in order to provide the benefit of precision to the target area during the treatment procedure.

8.	Regarding Claim 37, Allan teaches the method of claim 36 (see above) as well as teaches applying radiofrequency energy (para 0099 “a plurality of radiofrequency pulses is delivered to the target tissue…anterior vaginal wall can be treated with first pulse of energy”; para 0104 “the energy delivery element that is used to apply radiofrequency energy”), but fails to teach the radiofrequency energy and electric energy are applied simultaneously or in at least partial overlap.
Sit teaches a method of analogous art, in which a device is inserted into the body (Fig. 3, ref num 200), that contains a plurality of electrodes (Fig. 3, ref nums 260a-d).  These electrodes are configured to deliver electrical or other stimulation energy (para 0277, “one or more electrode-based or other stimulation delivering function elements 260…functional elements 260a-d…configured to deliver electrical or other stimulation energy”; para 0257, “stimulation energy provided by apparatus 10 can be delivered to tissue via one or more functional elements 260, such as two or more electrodes which deliver similar or dissimilar stimulation waveforms”).  These dissimilar, or two different types of energy, may be deliver simultaneously (para 0257, “two or more electrodes which deliver similar or dissimilar stimulation waveforms simultaneously”).  Since Allan already teaches a plurality of electrodes, one of which delivers radiofrequency energy, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan to include a known energy treatment, such as electrical energy, to be delivered by a second electrode, as taught in Sit, in order to effectively stimulate the vaginal tissue (Sit, para 0209), and achieve the same desired effect of treating the genital tissue.

9.	Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Allan, Mo, Sit, and Wallace, and further in view of Boll U.S. 2018/0000533 (earliest filing date 07/01/2016; herein referred to as “Boll”).
10.	Regarding Claims 38 and 39, Allan teaches the method of claim 37 (see above), as well as the at least one first electrode covers 2% to 100% of the surface of the insertable part, as Allan defines the width/length of the electrode is between 0.7 cm to 1.3 cm and 0.9 cm to 6 cm respectively (para 0222).  These electrodes therefore cover a percentage of the insertable part of the device.  By rearranging the energy delivery devices and merely changing the size of them, one could reasonably cover 2-100% of the insertable part of the device as an obvious matter of design choice (see MPEP 2144.04).  By having energy delivery elements of this size, the device can properly be adjusted to deliver energy to the defined target tissue while avoiding the non-targeted areas (para 0222).  
	Allan also teaches the at least one first electrode having a radius in a range of 0.5 cm to 12 cm (para 0222 “width of the element, an RF electrode…is between about 0.7 cm to 1.3 cm…width can be 2 cm or 1 cm”; para 0223 “energy delivery element comprises a curved surface such that it includes a curvature radially…curvature of about 30 degrees”; according to CueMath [https://www.cuemath.com/geometry/arc-length/] the radius can be determined with the arc length and the degrees of the central angle of the arc.  Assuming that the arc length is within the range of width of the energy delivery element, which is either 0.7 cm to 1.3 cm or 2 cm, using 2 cm for simple math, radius is solved as follows:                         
                            r
                            =
                            
                                
                                    a
                                    r
                                    c
                                     
                                    l
                                    e
                                    n
                                    g
                                    t
                                    h
                                
                                
                                    θ
                                    x
                                    
                                        
                                            π
                                        
                                        
                                            180
                                        
                                    
                                
                            
                            =
                            
                                
                                    2
                                     
                                    c
                                    m
                                
                                
                                    30
                                    x
                                    
                                        
                                            π
                                        
                                        
                                            180
                                        
                                    
                                
                            
                            =
                            a
                            p
                            p
                            r
                            o
                            x
                            i
                            m
                            a
                            t
                            e
                            l
                            y
                             
                            3.82
                             
                            c
                            m
                        
                    ).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the radius of the radiofrequency electrode be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also would have been an obvious matter of design choice to have the radius be within the range, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Allan teaches the at least one first electrode having a length in a range of 1 mm to 50 mm (para 0222, “the width of the element, an RF electrode in typical embodiments….the length of the energy delivery element is between about 0.9 cm and about 1.1 cm…2 and about 6 cm…between about 2.25 and about 2.75 cm”; 0.1 mm to 100 mm is equivalent to 0.01 cm to 10 cm).  According to Allan, the energy delivery element, or the radiofrequency electrode, is adapted for the closest contact of the vagina wall (para 0222).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the length of the electrode within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Allan fails to teach the internal part of the applicator includes at least one sensor in communication with a control unit, specifically a temperature sensor.
Boll also teaches a method of treating a target area with RF electrodes, in which a temperature feedback system is used in order to change the output of at least one radiofrequency electrode (para 0108 “various detection and/or feedback mechanisms are contemplated…RF treatment uniformity can be assisted by utilizing impedance mapping alone or in combination with surface perimeter temperature feedback”; para 0023 “at least one temperature sensor can also be incorporated into the probe to monitor the temperature”).  This ensures that there is uniform deposition of thermal energy within the treatment region (para 0113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan and included the temperature sensor as taught by Boll in order to ensure uniform thermal deposition over the target area.

11.	Regarding Claim 40, Allan as modified teaches the method of claim 38 (see above) as well as inserting the internal part of the applicator into the female vaginal tissue (para 0093-0094) and the inserting part comprises a widened proximal part (Fig. 8A, ref num 14 is widened compared to the connecting piece), wherein the widened proximal part includes the at least one first electrode and the at least one second electrode (para 0063 “Fig. 8A illustrates an apparatus for applying energy to the target tissue”; para 0064 “treatment tip has separated surfaces”; para 0073, Fig. 8A, ref num 18 “treatment surface”; para 0222 “an energy delivery element is positioned on an end of the treatment tip” Fig. 8A-8D, ref nums 18, 20/22, 26, and 34/36, “treatment surface”; para 0078 “treatment surfaces may include one or more energy delivery elements”; para 0222 “an energy delivery element is positioned on an end of the treatment tip…an RF electrode in typical embodiments”).

12.	Regarding Claim 41, Allan as modified teaches the method of claim 40 (see above), but fails to teach the electric energy is applied in pulses in a range of 0.05 Hz to 85 Hz.
Sit teaches a method of analogous art, in which a device is inserted into the body (Fig. 3, ref num 200), that contains a plurality of electrodes (Fig. 3, ref nums 260a-d).  These electrodes are configured to deliver electrical or other stimulation energy (para 0277, “one or more electrode-based or other stimulation delivering function elements 260…functional elements 260a-d…configured to deliver electrical or other stimulation energy”; para 0257, “stimulation energy provided by apparatus 10 can be delivered to tissue via one or more functional elements 260, such as two or more electrodes which deliver similar or dissimilar stimulation waveforms”).  This stimulation energy is applied in pulses that range between 10 Hz and 15 Hz, or 5 Hz and 25 Hz (para 0211 and 0246).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the energy pulses be in the range of 0.05 Hz to 85 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

13.	Claims 42-43 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Allan and in view of Mo, Wallace, Richey U.S. 2016/0106465 (herein referred to as “Richey”), and Boll.
14.	Regarding Claim 42, Allan teaches a method for a female vaginal tissue treatment ((para 0092 “embodiments of the method comprise treating the lower portion of the vagina”, see Fig. 1) comprising: 
	a. assembling an applicator comprising an external part (Fig. 8A-8B, ref num 11 “proximal end”, para 0073 “the proximal end 11 of the probe 12 may form a handle to allow a user to hold and manipulate the probe 12 during treatment”) and an internal part (Fig. 8A,-8B, ref num 14 “distal end”, para 0073, “probe 12 has a distal end 14 configured for non-invasive contact with a surface of a target tissue”);
	c. wherein the internal part includes at least one electrode (Fig. 8A-8D, ref nums 18, 20/22, 26, and 34/36, “treatment surface”; para 0078 “treatment surfaces may include one or more energy delivery elements”);
e. wherein the at least one electrode provides an electromagnetic energy (Fig. 8A-8D, ref nums 18, 20/22, 26, and 34/36, “treatment surface”; para 0078 “treatment surfaces may include one or more energy delivery elements”; para 0222 “an energy delivery element is positioned on an end of the treatment tip…an RF electrode in typical embodiments);
	f. manually inserting the internal part of the applicator into the vaginal tissue (para 0093-0094) and setting treating parameters including at least one of frequency, power, or temperature (para 0103 and 0107);
g. applying the electromagnetic energy into the female vaginal tissue via the at least one electrode (Fig. 8A-8D, ref nums 18, 20/22, 26, and 34/36, “treatment surface”; para 0078 “treatment surfaces may include one or more energy delivery elements”; para 0222 “an energy delivery element is positioned on an end of the treatment tip…an RF electrode in typical embodiments) and causing the heating of female vaginal tissue to a temperature in the range of 35oC to 48oC (para 0106, “desired therapeutic temperature is between 45oC to 65oC”, see Fig. 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have heating of the tissue in the desired temperature range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233;
h. controlling the at least one electrode with a control unit (Figs. 8A/B, ref num 13 controls the electrode, para 0073).	 
Allan fails to teach (b) wherein the internal part is detachably couplable to the external part; (c) the at least one electrode is ring-shaped and is encircling or around the internal part of the applicator, wherein the internal part of the applicator includes a plurality of marks determining a length and/or volume of the internal part of the applicator inserted into the female vaginal tissue; (d) wherein a distance between the marks is in a range of 0.1 cm to 2 cm; (i) the internal part of the applicator includes at least one sensor in communication with a control unit, providing a feedback during the treatment.
Mo teaches an invention of analogous art in which a plurality of electrodes are disposed on an insertable portion of an applicator (Fig. 1, electrodes = 52a-e).  The plurality of electrodes are ring-shaped and circular (as seen in Fig. 1, the electrodes are ring/circle shaped around the insertable part).  It would have been an obvious matter of design choice to make the different portions of the radiofrequency electrodes of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  
Wallace teaches a method of analogous art, in which a device contains an internal and external part (Fig. 2, ref num 201 = internal and Fig. 1, ref num 106/101 = external; para 0051).  The internal part is detachably couplable to the external part (para 0051, “specifically probe 201 is a detachable probe and is connected to probe connector 106 in ESD housing 101”).  This aids in the precisions of the probe, as it eliminates the need to bring in a completely new device, but only to change out the treatment head for application (para 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan and included a detachable portion of the internal part in order to provide the benefit of precision to the target area during the treatment procedure.
Boll also teaches a method of treating a target area with RF electrodes, in which a temperature feedback system is used in order to change the output of at least one radiofrequency electrode (para 0108 “various detection and/or feedback mechanisms are contemplated…RF treatment uniformity can be assisted by utilizing impedance mapping alone or in combination with surface perimeter temperature feedback”; para 0023 “at least one temperature sensor can also be incorporated into the probe to monitor the temperature”).  This ensures that there is uniform deposition of thermal energy within the treatment region (para 0113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan and included the temperature sensor as taught by Boll in order to ensure uniform thermal deposition over the target area.
Richey teaches a method of analogous art that contains a device with an insertable part. The insertable part may have marks determining the length at which the part has been inserted into the tissue (Fig. 17, ref num 138, para 0089).  These marks are spaced apart at a distance of one unit (Fig. 17, ref num 138 as shown the markers are counting down 11, 10, 9, etc.).  Throughout the embodiment of Boll, the device and method of treating the vaginal tissue are referred to on the metric scale, specifically in lengths of centimeters (see at least para 0043 and 0063).  It is then assumed that the one unit markers as shown in Fig. 17 are to be 1 cm apart from one another.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance of the markers be between 0.2 cm and 1 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	

15.	Regarding Claim 43, Allan as modified teaches method 42 (see above), however Allan fails to teach the sensor is a temperature sensor.
Boll also teaches a method of treating a target area with RF electrodes, in which a temperature feedback system is used in order to change the output of at least one radiofrequency electrode (para 0108 “various detection and/or feedback mechanisms are contemplated…RF treatment uniformity can be assisted by utilizing impedance mapping alone or in combination with surface perimeter temperature feedback”; para 0023 “at least one temperature sensor can also be incorporated into the probe to monitor the temperature”).  This ensures that there is uniform deposition of thermal energy within the treatment region (para 0113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan and included the temperature sensor as taught by Boll in order to ensure uniform thermal deposition over the target area.

16.	Regarding Claim 46, Allan teaches the method of claim 42 (see above), as well as the electrode covering 2% to 100% of the surface of the internal part of the applicator as Allan defines the width/length of the electrode is between 0.7 cm to 1.3 cm and 0.9 cm to 6 cm respectively (para 0222).  These electrodes therefore cover a percentage of the insertable part of the device.  By rearranging the energy delivery devices and merely changing the size of them, one could reasonably cover 2-100% of the insertable part of the device as an obvious matter of design choice (see MPEP 2144.04).  By having energy delivery elements of this size, the device can properly be adjusted to deliver energy to the defined target tissue while avoiding the non-targeted areas (para 0222); controlling the electrode with a control unit (para 0073, Figs. 8A/B, ref num 13); and that the electrode may be activated in order to stimulate movement with the internal part of the applicator (para 0077).

17.	Regarding Claim 47, Allan teaches the method of 46 (see above), and teaches the first electrode is divided into segments (para 0078, “treatment surface 20 may be divided into a number of sections along its length”).

18.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Allan, Mo, Wallace, Richey, Boll, and further in view of Vaezy U.S. 2005/0203399 (herein referred to as “Vaezy”).
19.	Regarding Claim 44, Allan teaches the method of claim 42 (see above), as well as teaches moving the internal part of the applicator (para 0074, “moving the probe laterally within the vagina”).
	Allan fails to teach the internal part includes at least one rotation apparatus that allows for rotation of the internal part.
	Vaezy teaches a method of analogous art that contains an apparatus that as an internal part (Fig. 3C, ref num 140), and a rotation apparatus (Fig. 3C, ref num 134), that allows for the rotation of the internal part (para 0062, “rotating the HIFU transducer about pivot join 134”).  This rotation allows for the treatment areas to be selectively targeted (para 0062).  As Allan already teaches the movement of the internal applicator, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in Allan to rotate the internal part in order to selectively treat the targeted areas as needed.

20.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Allan, Mo, Wallace, Richey, Boll, and further in view Vaezy and Sit.
21.	Regarding Claim 45, Allan teaches the method of 44 (see above), and teaches the electromagnetic energy is radiofrequency energy in the range of 500 kHz to 80 MHz (para 0227 “apparatus is including in a larger electronic system…comprise a power source, an RF power source in typical embodiments…RF waves produced range from 3kHz to 300 GHz).  This power source feeds energy from the generator to the treatment tip (para 0088, 0227).  This range is provided in order to provide multiple types of pulses and variation in duration of heating the target tissue (para 0088, 0227).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the radiofrequency energy in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Allan fails to teach further including applying of an electric energy via the electrode into the female vaginal tissue and causing muscle stimulation by the electric energy.
Sit teaches a method of analogous art, in which a device is inserted into the body (Fig. 3, ref num 200), that contains a plurality of electrodes (Fig. 3, ref nums 260a-d).  These electrodes are configured to deliver electrical or other stimulation energy (para 0277, “one or more electrode-based or other stimulation delivering function elements 260…functional elements 260a-d…configured to deliver electrical or other stimulation energy”; para 0257, “stimulation energy provided by apparatus 10 can be delivered to tissue via one or more functional elements 260, such as two or more electrodes which deliver similar or dissimilar stimulation waveforms”).  These dissimilar, or two different types of energy, may be deliver simultaneously (para 0257, “two or more electrodes which deliver similar or dissimilar stimulation waveforms simultaneously”).  Since Allan already teaches a plurality of electrodes, one of which delivers radiofrequency energy, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan to include a known energy treatment, such as electrical energy, to be delivered by a second electrode, as taught in Sit, in order to effectively stimulate the vaginal tissue (Sit, para 0209), and achieve the same desired effect of treating the genital tissue.

22.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Allan, Mo, Wallace, Richey, Boll, and further in view Sit.
23.	Regarding Claim 48, Allan teaches the method of 47 (see above) but fails to teach applying an electric energy via the electrode into the female vaginal tissue and causing muscle stimulation by the electric energy.
Sit teaches a method of analogous art, in which a device is inserted into the body (Fig. 3, ref num 200), that contains a plurality of electrodes (Fig. 3, ref nums 260a-d).  These electrodes are configured to deliver electrical or other stimulation energy (para 0277, “one or more electrode-based or other stimulation delivering function elements 260…functional elements 260a-d…configured to deliver electrical or other stimulation energy”; para 0257, “stimulation energy provided by apparatus 10 can be delivered to tissue via one or more functional elements 260, such as two or more electrodes which deliver similar or dissimilar stimulation waveforms”).  These dissimilar, or two different types of energy, may be deliver simultaneously (para 0257, “two or more electrodes which deliver similar or dissimilar stimulation waveforms simultaneously”).  Since Allan already teaches a plurality of electrodes, one of which delivers radiofrequency energy, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan to include a known energy treatment, such as electrical energy, to be delivered by a second electrode, as taught in Sit, in order to effectively stimulate the vaginal tissue (Sit, para 0209), and achieve the same desired effect of treating the genital tissue.

Allowable Subject Matter
24.	Claims 8, 9, 10, and 28-30 are allowed.  There are various publications that describe a method for treating female genital tissue using an applicator with an insertable and non-insertable part, wherein the insertable part contains radiofrequency electrodes.  This is support by at least the references cited from previous office actions.  However, the Examiner takes the position that the prior art does not teach or suggest the claimed method to contain the specific features of the non-insertable part, the detachable parts of the insertable piece, and the radiofrequency electrodes to reside on the same longitudinal axis, as stated in independent claim 8.  Therefore, claims 8-10 and 28-30 are allowed.

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L SHOULDERS/Examiner, Art Unit 3794 


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794